DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 41, 43, 44, 47-49, 53-63, and 65-67 are pending. 
3.	Claims 41, 43, 44, 47-49, 53-63, and 65-67 are examined.  
4.	All rejections not set forth below have been withdrawn. 
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.
Claim Objections
6.	Claim 66 is objected to because of the following informalities.  In the phrase “wherein the average grain yield per hectare is increased from those plants treated with a 3X application,” the term “from” appears to be misplaced and introduces ambiguity into the claim language.  Appropriate correction is required.
Claim Interpretation
7.	The following is noted with regard to claim interpretation.  Claim 47 is not limited to the seeds of the plants of the deposit, but will encompass progeny plants of any filial generation.  The limitation “wherein the nucleic acid molecule is located in” a “non-transgenic plant” or in “a plant,” in claims 41 and 57, recite the location of the mutated AHAS nucleic acid, and are interpreted as not limiting the structure of said AHAS nucleic acid.  Similarly, the term “non-genetically engineered,” in claims 41 and 47, is read as a product-by-process limitation that does not limit the structure of the claimed nucleic acid.  See MPEP 2113. 
	With regard to claim 61, as set forth in the rejection under 35 U.S.C. 112 fourth paragraph, the claim does not introduce any further structural limitations to the seed of claim 47. 
	With regard to claims 61 and 66, for the purpose of the examination, the claims are interpreted as follows.  Claim 61 will encompass any degree of whole-plant tolerance that is higher than that of a control plant.  In claim 66, the “wherein” clause will not affect the structural characteristics of the claimed crop, which characteristics are determined by the presence of the nucleic acid molecule recited in claim 47 in said plant. 
	Response to Arguments. 
	Applicant reiterates the following previously submitted argument: “regarding the terms ‘wherein the nucleic acid molecule is located in’ a ‘non-transgenic plant’ or in ‘a plant’ and ‘non-genetically engineered’ recited in claims 41 and 47, whether or not the Office Action considers these elements as limiting for prior art purposes, one of ordinary skill in the art would not reasonably interpret, for example, the non-genetically engineered nucleic acid molecule of claim 41 as being a genetically engineered nucleic acid nor that the nucleic acid molecule is located in a transgenic plant.  Moreover, Applicant respectfully submits that these elements structurally limit the scope of the claimed subject matter” (page 7 of the Remarks).  Applicant argues that the phenotype of tolerance is a structural element and cites the In re Stepan opinion for support (pages 8-9).
	This argument is not found to be persuasive.  The Examiner maintains that claim 41 is not directed to a plant, but to a nucleic acid.  The structure of the nucleic acid is determined by its nucleotide sequence, including the presence of any substitutions relative to the wild-type protein.  The Examiner maintains that whether the nucleic acid is referred to as “transgenic” or “non-transgenic,” and whether it is recited as being located in a plant or not, does not affect the structure and, therefore, patentability of said nucleic acid.  If the teachings of the prior art teach or make obvious a nucleic acid encoding a protein having 100% identity to the full-length SEQ ID NO 2 (recited in claim 41), said prior art nucleic acid would read on the claimed nucleic acid regardless of whether the former is located in a plant or not, or whether it is labeled “transgenic.”  
The argument directed to the phenotype of tolerance, based on the In re Stepan decision, was addressed in the Office Action mailed on September 25, 2020 and is addressed below as well.  
Claim Rejections - 35 USC § 112 - Indefiniteness
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 41, 43, 44, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s arguments submitted on July 21, 2022 have been fully considered but they are not persuasive.
	In claims 41 and 57, the “wherein” clause reciting the location of the claimed nucleic acid, “wherein the nucleic acid molecule is located in a non-transgenic plant” and “wherein the nucleic acid molecule is located in a plant” render the claims indefinite, because the clauses make it unclear whether the claims are directed to a nucleic acid or to a plant comprising said nucleic acid.  
The phrase “(c) a progeny of a plant of (b),” in claim 41, introduces further ambiguity into the claim language because the antecedent for “a plant of (b)” is unclear. In addition, it is unclear what is the difference between the progeny of (b) and the progeny of (c).  Claim 44 depends from claim 41 and fails to recite additional limitations overcoming its indefiniteness.  Its metes and bounds are thus not clear as well. 
Claim Rejections - 35 USC § 112 – Fourth Paragraph
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 61 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant’s arguments submitted on July 21, 2022 have been fully considered but they are not persuasive. 
The claim is directed to the rice seed of claim 47, or a plant grown from said rice seed, “wherein said whole-plant tolerance to the three applications of imazapyr or imazapic is the tolerance of a rice plant that withstands by such applications”  To the extent that the recitation attempts to recite the property of the rice seed of claim 47, the claim does not introduce any further structural limitations to said seed.  A rice seed whose structure would read on the seed of claim 47 would also read on the seed of claim 61.  Claim 61 thus fails to properly further limit the claim from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments. 
Applicant maintains that claim 61 is in properly dependent (pages 10-11 of the Remarks).  This is not found to be persuasive.  For the reasons set forth above, the claim remains not properly dependent from claim 47. 
Claim Rejections - 35 USC § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.	Claims 41, 43, 44, 47, 53, 54, 56-63, 65, and 66 remain and claims 55 and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Croughan (U.S. Patent 6,943,280, issued September 13, 2005, first published as a PCT publication WO01/85970 on November 15, 2001), in view of Jander et al (U.S. Patent Application Publication 2003/0097692 A1, filed 7 December 2001 and published 22 May 2003), Arntzen et al (US Patent No. 7,094,606, claiming priority to a US provisional application filed August 5, 1997), and Battista (May 2002, Better Crops International, Vol. 16, Special Statement, page 41).  
The rejection has been modified in view of Applicant’s amendments to the claims.  Applicant's arguments filed on July 21, 2022 have been fully considered but they are not persuasive.
	The claims are drawn to a non-genetically engineered, mutagenized rice AHAS nucleic acid molecule that encodes a variant rice AHAS polypeptides comprising an alanine to threonine substitution at a position equivalent to position 96 of a wild-type polypeptide, wherein the expression of the variant rice AHAS polypeptide in a plant confers tolerance to an imazapyr and imazapic, and wherein the nucleic acid molecule is located in a non-transgenic commercial plant; and to a rice AHAS polypeptide encoded by said nucleic acid molecule.  The claims are drawn to said rice AHAS nucleic acid molecule, wherein the molecule comprises the nucleotide sequence of SEQ ID NO: 1, or wherein the encoded protein comprises the amino acid sequence of SEQ ID NO: 2.  The claims are drawn to a method for producing a plant having tolerance to an imidazolinone herbicide, to a plant produced by said method and a seed (instant claim 47) and to a method of controlling weeds.  Claim 57 is drawn to the rice nucleic AHAS nucleic acid of claim 41, wherein the nucleic acid is located in a plant of any of lines IMINTA 1, IMINTA 4 or IMINTA 5. 
	Croughan teaches, at SEQ ID NO: 17, a wild-type rice AHAS protein that has an amino acid sequence that is 99.5% identical to the instant SEQ ID NO: 2, having a mismatch at positions 31 and 96, and two conserved substitutions at positions 604 and 643 of SEQ ID NO: 2.  The sequence alignment is set forth below. 
; Sequence 17, Application US/10258842
; Patent No. 6943280
;  APPLICANT:  Croughan, Timothy
;  TITLE OF INVENTION: RESISTANCE TO ACETOHYDROXYACID SYNTHASE-INHIBITING HERBICIDES
;  CURRENT FILING DATE:  2002-10-28
;  PRIOR APPLICATION NUMBER: US 60/203,434
;  PRIOR FILING DATE: 2000-05-10
; SEQ ID NO 17
;   LENGTH: 644
;   ORGANISM: Oryza sativa
;   OTHER INFORMATION: Inferred complete AHAS sequence, wild type var. Cypress

  Query Match             99.5%;  Score 3264;  DB 2;  Length 644;
  Best Local Similarity   99.4%;  
  Matches  629;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 LSAAATAKTGRKNHQRHHVFPARGRVGAAAVRCSAVSPVTPPSPAPPATPLRPWGPAEPR 60
              ||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Db         12 LSAAATAKTGRKNHQRHHVLPARGRVGAAAVRCSAVSPVTPPSPAPPATPLRPWGPAEPR 71

Qy         61 KGADILVEALERCGVSDVFAYPGGTSMEIHQALTRSPVITNHLFRHEQGEAFAASGYARA 120
              |||||||||||||||||||||||| |||||||||||||||||||||||||||||||||||
Db         72 KGADILVEALERCGVSDVFAYPGGASMEIHQALTRSPVITNHLFRHEQGEAFAASGYARA 131

Qy        121 SGRVGVCVATSGPGATNLVSALADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        132 SGRVGVCVATSGPGATNLVSALADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRS 191

Qy        181 ITKHNYLVLDVEDIPRVIQEAFFLASSGRPGPVLVDIPKDIQQQMAVPVWDTSMNLPGYI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        192 ITKHNYLVLDVEDIPRVIQEAFFLASSGRPGPVLVDIPKDIQQQMAVPVWDTSMNLPGYI 251

Qy        241 ARLPKPPATELLEQVLRLVGESRRPILYVGGGCSASGDELRRFVELTGIPVTTTLMGLGN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        252 ARLPKPPATELLEQVLRLVGESRRPILYVGGGCSASGDELRRFVELTGIPVTTTLMGLGN 311

Qy        301 FPSDDPLSLRMLGMHGTVYANYAVDKADLLLAFGVRFDDRVTGKIEAFASRAKIVHIDID 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        312 FPSDDPLSLRMLGMHGTVYANYAVDKADLLLAFGVRFDDRVTGKIEAFASRAKIVHIDID 371

Qy        361 PAEIGKNKQPHVSICADVKLALQGLNALLDQSTTKTSSDFSAWHNELDQQKREFPLGYKT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        372 PAEIGKNKQPHVSICADVKLALQGLNALLDQSTTKTSSDFSAWHNELDQQKREFPLGYKT 431

Qy        421 FGEEIPPQYAIQVLDELTKGEAIIATGVGQHQMWAAQYYTYKRPRQWLSSAGLGAMGFGL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        432 FGEEIPPQYAIQVLDELTKGEAIIATGVGQHQMWAAQYYTYKRPRQWLSSAGLGAMGFGL 491

Qy        481 PAAAGASVANPGVTVVDIDGDGSFLMNIQELALIRIENLPVKVMVLNNQHLGMVVQWEDR 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        492 PAAAGASVANPGVTVVDIDGDGSFLMNIQELALIRIENLPVKVMVLNNQHLGMVVQWEDR 551

Qy        541 FYKANRAHTYLGNPECESEIYPDFVTIAKGFNIPAVRVTKKSEVRAAIKKMLDTPGPYLL 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||:|||||||
Db        552 FYKANRAHTYLGNPECESEIYPDFVTIAKGFNIPAVRVTKKSEVRAAIKKMLETPGPYLL 611

Qy        601 DIIVPHQEHVLPMIPSGGAFKDMILDGDGRTVY 633
              |||||||||||||||||||||||||||||||:|
Db        612 DIIVPHQEHVLPMIPSGGAFKDMILDGDGRTMY 644

Croughan teaches, at SEQ ID NO: 14, a nucleic acid sequence of the wild-type rice AHAS gene that encodes the protein of SEQ ID NO: 17 and has 99.5% sequence identity to the instant SEQ ID NO: 1 (see Croughan, col. 35, lines 52-58).  The sequence alignment is set forth below. 
; Sequence 14, Application US/10258842
; Patent No. 6943280
;  APPLICANT:  Croughan, Timothy
;  TITLE OF INVENTION: RESISTANCE TO ACETOHYDROXYACID SYNTHASE-INHIBITING HERBICIDES
;  CURRENT APPLICATION NUMBER: US/10/258,842
;  CURRENT FILING DATE:  2002-10-28
;  PRIOR APPLICATION NUMBER: US 60/203,434
;  PRIOR FILING DATE: 2000-05-10
; SEQ ID NO 14
;   LENGTH: 1986
;   ORGANISM: Oryza sativa
;   OTHER INFORMATION: Complete AHAS sequence, wild type, cultivar Cypress

  Query Match             99.5%;  Score 1930.4;  DB 3;  Length 1986;
  Best Local Similarity   99.7%;  
  Matches 1934;  Conservative    0;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          1 CCTTGTCCGCCGCCGCGACGGCCAAGACCGGCCGTAAGAACCACCAGCGACACCACGTCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||| 
Db         32 CCTTGTCCGCCGCCGCGACGGCCAAGACCGGCCGTAAGAACCACCAGCGACACCACGTCC 91

Qy         61 TTCCCGCTCGAGGCCGGGTGGGGGCGGCGGCGGTCAGGTGCTCGGCGGTGTCCCCGGTCA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         92 TTCCCGCTCGAGGCCGGGTGGGGGCGGCGGCGGTCAGGTGCTCGGCGGTGTCCCCGGTCA 151

Qy        121 CCCCGCCGTCCCCGGCGCCGCCGGCCACGCCGCTCCGGCCGTGGGGGCCGGCCGAGCCCC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        152 CCCCGCCGTCCCCGGCGCCGCCGGCCACGCCGCTCCGGCCGTGGGGGCCGGCCGAGCCCC 211

Qy        181 GCAAGGGCGCGGACATCCTCGTGGAGGCGCTGGAGCGGTGCGGCGTCAGCGACGTGTTCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        212 GCAAGGGCGCGGACATCCTCGTGGAGGCGCTGGAGCGGTGCGGCGTCAGCGACGTGTTCG 271

Qy        241 CCTACCCGGGCGGCACGTCCATGGAGATCCACCAGGCGCTGACGCGCTCCCCGGTCATCA 300
              |||||||||||||| |||||||||||||||||||||||||||||||||||||||||||||
Db        272 CCTACCCGGGCGGCGCGTCCATGGAGATCCACCAGGCGCTGACGCGCTCCCCGGTCATCA 331

Qy        301 CCAACCACCTCTTCCGCCACGAGCAGGGCGAGGCGTTCGCGGCGTCCGGGTACGCGCGCG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        332 CCAACCACCTCTTCCGCCACGAGCAGGGCGAGGCGTTCGCGGCGTCCGGGTACGCGCGCG 391

Qy        361 CGTCCGGCCGCGTCGGGGTCTGCGTCGCCACCTCCGGCCCCGGGGCAACCAACCTCGTGT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        392 CGTCCGGCCGCGTCGGGGTCTGCGTCGCCACCTCCGGCCCCGGGGCAACCAACCTCGTGT 451

Qy        421 CCGCGCTCGCCGACGCGCTGCTCGACTCCGTCCCGATGGTCGCCATCACGGGCCAGGTCC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        452 CCGCGCTCGCCGACGCGCTGCTCGACTCCGTCCCGATGGTCGCCATCACGGGCCAGGTCC 511

Qy        481 CCCGCCGCATGATCGGCACCGACGCCTTCCAGGAGACGCCCATAGTCGAGGTCACCCGCT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        512 CCCGCCGCATGATCGGCACCGACGCCTTCCAGGAGACGCCCATAGTCGAGGTCACCCGCT 571

Qy        541 CCATCACCAAGCACAATTACCTTGTCCTTGATGTGGAGGACATCCCCCGCGTCATACAGG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        572 CCATCACCAAGCACAATTACCTTGTCCTTGATGTGGAGGACATCCCCCGCGTCATACAGG 631

Qy        601 AAGCCTTCTTCCTCGCGTCCTCGGGCCGTCCTGGCCCGGTGCTGGTCGACATCCCCAAGG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        632 AAGCCTTCTTCCTCGCGTCCTCGGGCCGTCCTGGCCCGGTGCTGGTCGACATCCCCAAGG 691

Qy        661 ACATCCAGCAGCAGATGGCTGTGCCAGTCTGGGACACCTCGATGAATCTACCGGGGTACA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        692 ACATCCAGCAGCAGATGGCTGTGCCAGTCTGGGACACCTCGATGAATCTACCGGGGTACA 751

Qy        721 TTGCACGCCTGCCCAAGCCACCCGCGACAGAATTGCTTGAGCAGGTCTTGCGTCTGGTTG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        752 TTGCACGCCTGCCCAAGCCACCCGCGACAGAATTGCTTGAGCAGGTCTTGCGTCTGGTTG 811

Qy        781 GCGAGTCACGGCGCCCGATTCTCTATGTCGGTGGTGGCTGCTCTGCATCTGGTGATGAAT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        812 GCGAGTCACGGCGCCCGATTCTCTATGTCGGTGGTGGCTGCTCTGCATCTGGTGATGAAT 871

Qy        841 TGCGCCGGTTTGTTGAGCTGACCGGCATCCCAGTTACAACCACTCTGATGGGCCTCGGCA 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        872 TGCGCCGGTTTGTTGAGCTGACCGGCATCCCAGTTACAACCACTCTGATGGGCCTCGGCA 931

Qy        901 ATTTCCCCAGTGATGATCCGTTGTCCCTGCGCATGCTTGGGATGCATGGCACGGTGTACG 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        932 ATTTCCCCAGTGATGATCCGTTGTCCCTGCGCATGCTTGGGATGCATGGCACGGTGTACG 991

Qy        961 CAAATTATGCGGTGGATAAGGCTGACCTGTTGCTTGCATTTGGCGTGCGGTTTGATGATC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        992 CAAATTATGCGGTGGATAAGGCTGACCTGTTGCTTGCATTTGGCGTGCGGTTTGATGATC 1051

Qy       1021 GTGTGACAGGGAAAATTGAGGCTTTTGCAAGCAGGGCCAAGATTGTGCACATTGACATTG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1052 GTGTGACAGGGAAAATTGAGGCTTTTGCAAGCAGGGCCAAGATTGTGCACATTGACATTG 1111

Qy       1081 ATCCAGCGGAGATTGGAAAGAACAAGCAACCACATGTGTCAATTTGCGCAGATGTTAAGC 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1112 ATCCAGCGGAGATTGGAAAGAACAAGCAACCACATGTGTCAATTTGCGCAGATGTTAAGC 1171

Qy       1141 TTGCTTTACAGGGCTTGAATGCTCTGCTAGACCAGAGCACAACAAAGACAAGTTCTGATT 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1172 TTGCTTTACAGGGCTTGAATGCTCTGCTAGACCAGAGCACAACAAAGACAAGTTCTGATT 1231

Qy       1201 TTAGTGCGTGGCACAATGAGTTGGACCAGCAGAAGAGGGAGTTTCCTCTGGGGTACAAGA 1260
              ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1232 TTAGTGCATGGCACAATGAGTTGGACCAGCAGAAGAGGGAGTTTCCTCTGGGGTACAAGA 1291

Qy       1261 CTTTTGGTGAAGAGATCCCACCGCAATATGCTATTCAGGTGCTGGATGAGCTGACGAAAG 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1292 CTTTTGGTGAAGAGATCCCACCGCAATATGCTATTCAGGTGCTGGATGAGCTGACGAAAG 1351

Qy       1321 GGGAGGCAATCATCGCTACTGGTGTTGGACAGCACCAGATGTGGGCGGCACAATATTACA 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1352 GGGAGGCAATCATCGCTACTGGTGTTGGACAGCACCAGATGTGGGCGGCACAATATTACA 1411

Qy       1381 CCTACAAGCGGCCACGGCAGTGGCTGTCTTCGGCTGGTCTGGGCGCAATGGGATTTGGGC 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1412 CCTACAAGCGGCCACGGCAGTGGCTGTCTTCGGCTGGTCTGGGCGCAATGGGATTTGGGC 1471

Qy       1441 TGCCTGCTGCAGCTGGTGCTTCTGTGGCTAACCCAGGTGTCACAGTTGTTGATATTGATG 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1472 TGCCTGCTGCAGCTGGTGCTTCTGTGGCTAACCCAGGTGTCACAGTTGTTGATATTGATG 1531

Qy       1501 GGGATGGTAGCTTCCTCATGAACATTCAGGAGTTGGCATTGATCCGCATTGAGAACCTCC 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1532 GGGATGGTAGCTTCCTCATGAACATTCAGGAGTTGGCATTGATCCGCATTGAGAACCTCC 1591

Qy       1561 CGGTGAAGGTGATGGTGTTGAACAACCAACATTTGGGTATGGTTGTGCAATGGGAGGATA 1620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1592 CGGTGAAGGTGATGGTGTTGAACAACCAACATTTGGGTATGGTTGTGCAATGGGAGGATA 1651

Qy       1621 GGTTTTACAAGGCAAATAGGGCGCATACATACTTGGGCAACCCAGAATGTGAGAGTGAGA 1680
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db       1652 GGTTTTACAAGGCAAATAGGGCGCATACATACTTGGGCAACCCAGAATGTGAGAGCGAGA 1711

Qy       1681 TATATCCAGATTTTGTGACTATTGCTAAAGGGTTCAATATTCCTGCAGTCCGTGTAACAA 1740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1712 TATATCCAGATTTTGTGACTATTGCTAAAGGGTTCAATATTCCTGCAGTCCGTGTAACAA 1771

Qy       1741 AGAAGAGTGAAGTCCGTGCCGCCATCAAGAAGATGCTCGATACCCCAGGGCCATACTTGT 1800
              |||||||||||||||||||||||||||||||||||||||| |||||||||||||||||||
Db       1772 AGAAGAGTGAAGTCCGTGCCGCCATCAAGAAGATGCTCGAGACCCCAGGGCCATACTTGT 1831

Qy       1801 TGGATATCATCGTCCCACACCAGGAGCATGTGCTGCCTATGATCCCAAGTGGGGGCGCAT 1860
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1832 TGGATATCATCGTCCCACACCAGGAGCATGTGCTGCCTATGATCCCAAGTGGGGGCGCAT 1891

Qy       1861 TCAAGGACATGATCCTGGATGGTGATGGCAGGACTGTGTATTAATCTATAATCTGTATGT 1920
              ||||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||
Db       1892 TCAAGGACATGATCCTGGATGGTGATGGCAGGACTATGTATTAATCTATAATCTGTATGT 1951

Qy       1921 TGGCAAAGCACCAGCCCGGC 1940
              ||||||||||||||||||||
Db       1952 TGGCAAAGCACCAGCCCGGC 1971

	Croughan teaches the art-standard method of mutation and selection of rice for imidazolinone resistance (Example 28 in col. 15; Tables 7 and 8).  Croughan teaches characterizing the genes encoding the mutated AHAS enzymes from resistant rice cultivars (see, for example, col. 32, lines 38-62).  Croughan teaches an isolated nucleic acid encoding a mutated rice AHAS, whose expression confers resistance to imidazolinones (claims 1 and 16).  Croughan teaches a method for producing an imidazolinone-resistant plant, comprising incorporating said resistant nucleic acid sequence into the genome of the plant, and a plant thus obtained (claims 8-9).  Croughan teaches the seed of the resistant rice plants comprising said mutated AHAS (Example 28 at col. 15, lines-48-62).  Croughan teaches a method of controlling weeds in the vicinity of a resistant rice plant expressing the resistant AHAS, said method comprising applying an herbicide to the weeds and to the plant at levels that would normally inhibit the growth of a rice plant (claims 16-17).  Croughan teaches that red rice is an important weed of cultivated rice, which belong to the same species, and teaches the importance of herbicide tolerant rice to controlling red rice (col. 1, lines 20-39, for example).  Croughan teaches that imazethapyr can be used to control red rice and other weeds of cultivated rice (paragraph spanning col. 1 and 2).  Croughan teaches imidazolinone herbicides by trade names, generic names, and chemical names, including 2-(4-isopropyl-4-methyl-5-oxo-2-imidazolin-2-yl)-5-(methoxymethyl)-nicotinic acid (col. 51, lines 14-16; see also col. 49 line 64 through col. 52, line 11). 
	Croughan does not teach a rice nucleic acid molecule encoding a variant rice AHAS polypeptide comprising an alanine to threonine substitution at position corresponding to position 96 of the wild type rice AHAS.  Croughan does not teach the instantly recited amino acid sequence of SEQ ID NO: 2 or the nucleic acid sequence of SEQ ID NO: 1.  
	Jander et al teach an Arabidopsis thaliana nucleic acid molecule that encodes a functional AHAS enzyme, which has an alanine to threonine substitution at position 122 (equivalent to position 96 in rice and in the instant SEQ ID NO: 2) (claim 1).  Jander et al teach a resistant plant, including rice, by transforming said plant with the mutated nucleic acid comprising the alanine to threonine substitution at position 122 (claim 1, Example 4, paragraph 0104).  Jander et al teach a method of conferring imidazolinone resistance to a plant cell by providing the cell with said nucleic acid (claim 9).  Jander et al teach that the imidazolinone-resistant AHAS enzyme may be present in plant parts and seeds and may be introduced into a variety of plants (paragraph 0067 on pg. 7). Jander et al teach that the regions of the AHAS protein in which the mutations conferring herbicide resistance are located, position 122, are conserved across plant species (paragraph 0005 on pg. 1). 
Arntzen et al teach an oligonucleotide-based method of making a localized point mutation in a plant cell, including a rice cell, to an AHAS gene causing the plant to be herbicide resistant (Arntzen et al, claim 1; col. 8, line 32 - col. 9, line 3).  Arntzen et al teach that using the method, a mutation may be introduced into any allele of the AHAS gene (col. 8, lines 46-48).  
Battista teaches that rice cultivar IRGA 417 has been publicly available at the time of Applicant’s invention (page 41, third paragraph). 
	At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to modify the nucleic acid sequence of Croughan using the mutagenesis method of Arntzen et al or the mutagenesis/selection method of Croughan, and introduce the alanine to threonine substitution taught by Jander et al into position corresponding to position 96 of the rice AHAS, thus obtaining the rice nucleic acid molecule encoding a protein with said mutation.  The resultant nucleic acid would encode a protein that would differ from the instantly claimed mutated polypeptide by a single mismatch at position 31 and two conservative substitutions at positions 604 and 643 (see sequence alignments above).  
Because of the conservative nature of the substitutions and the fact that the mismatch is located outside of the conserved areas responsible to herbicide resistance (as taught by Jander et al), the instant SEQ ID NO: 1 and 2 would be obvious variants of the AHAS gene and protein of Croughan comprising the A122T mutation of Jander et al (instant claims 42 and 43).  
Moreover, it would have been also prima facie obvious to apply the mutagenesis method of Arntzen et al or the mutagenesis and selection method of Croughan to any commercial rice cultivar, including IRGA 417 of Battista, and introduce the A122T substitution of Jander et al into an AHAS gene of said cultivar.  Given the evidence of the instant specification, one would reasonably expect that at least some of the resultant mutagenized plants would comprises a nucleic acid encoding the full-length SEQ ID NO: 2. 
Given that the A122T mutation is known to confer tolerance to imidazolinones, the tolerance to specific application rates of imazapyr and imazapic, such as those recited in the instant claim 41, would have been inherent in the structure of the mutant AHAS, which structure would have been prima facie obvious.  Said prima facie obvious rice nucleic acid molecule would read on the structure of the nucleic acid molecule recited in the instant claims 41 and 57 regardless of whether the claimed molecule is located in a plant or not.  Moreover, a prima facie obvious rice plant comprising said molecule would read on the plants of the instant claims. 
It is noted that the fact that Applicant has recognized an advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It is also noted that a chemical composition and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP 2112.
	Moreover, given the teachings of Jander et al, it would not have been unexpected that a rice AHAS nucleic acid comprising the A122T substitution would confer to a plant tolerance to imidazolinones, including imazapyr. 
	It would have been further obvious to use the AHAS nucleic acid thus obtained to modify the methods of obtaining a resistant plant as taught by Croughan and Jander et al and introduce said nucleic acid into a rice plant cell followed by regeneration of a resistant plant, wherein the plant is resistant to any appropriate herbicide, including those taught by Croughan.  In view of the above claim interpretation, the resultant seed would read on the progeny of the plant recited in claim 47 as well as on the seed of claims 58 and 61, and a rice plant from said seed would read on the plant of claims 62-65, as well as the plants of the crop of claim 66. 
Using the resultant resistant plant in any standard weed-control method, using any imidazolinone herbicide, including those taught by Croughan, and including wherein the weed is red rice, a major pest of the cultivated rice, would have been prima facie obvious (instant claims 53, 54, and 56).  
	One would have been motivated to combine the teachings of the above references because Jander et al teach the advantages of an AHAS mutated at position 122.  Given the fact that Croughan, Jander et al, and Arntzen et al successfully reduced their inventions to practice, one would have had a reasonable expectation of success. 

14.	Claims 48 and 49 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Croughan (U.S. Patent 6,943,280, issued September 13, 2005, first published as a PCT publication WO01/85970 on November 15, 2001), Jander et al (U.S. Patent Application Publication 2003/0097692 A1, filed 7 December 2001 and published 22 May 2003), Arntzen et al (US Patent No. 7,094,606, claiming priority to a US provisional application filed August 5, 1997), and Battista (May 2002, Better Crops International, Vol. 16, Special Statement, page 41), as applied to claims 41-44 and 47 above, and further in view of Kanampiu et al (Crop Protection (2001) 20:885-895).  Applicant's arguments filed on July 21, 2022 have been fully considered but they are not persuasive.
Claims 48 and 49 are drawn to the seed of claim 47, wherein the seed is treated with an imidazolinone herbicide, such as those listed in claim 49. 
	The teachings of Croughan, Jander et al, and Arntzen et al, and Battista are set forth above.  While they teach imidazolinone herbicides, including those recited in claim 49 (see Croughan, above), they do not expressly teach a seed that is treated with an imidazolinone herbicide. 
	Kanampiu et al teach applying an imidazolinone (imazapyr) as a seed treatment or “coating” to the surface of the seeds of maize plants resistant to AHAS-inhibiting herbicides (Abstract).  Kanampiu et al teach that doing so effectively protects the plants from the infestation by Striga hermothica (witchweed), a common parasite of cultivated crops (Abstract; pg. 893, right col; pg. 894, left col.). 
	It would have been prima facie obvious to treat the seeds of imidazolinone resistant plants, such as maize or rice, for example, wherein the plants comprise the resistant rice AHAS mutant, with any imidazolinone herbicide, including those taught by Croughan, in order to protect those seeds from post-sowing infestation by witchweed.  
It is noted that in the instant Remarks Applicant does not appear to present any arguments directed specifically to claims 48 and 49. 
Response to Arguments.
Applicant maintains the previously submitted arguments, argues that one would not have been motivated to combine the cited teachings, that the cited art would not have necessarily led to the claimed phenotype, and cites Ex parte Christensen and In re Stepan for support (pages 12-15). 
To the extent that Applicant’s Remarks reiterate the previously submitted arguments, including those directed to motivated and those based on the Christensen and In re Stepan opinions, they were addressed in detail in the previous Office Actions and remain not persuasive for the reasons of record. 
The Examiner also maintains that the Stepan decision is factually distinguishable from the instant case.  In Stepan, the claims were directed to herbicidal formulations comprising glyphosate salt and a surfactant system (page 2 of the Opinion; available at http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/16-1811.Opinion.8-23-2017.1.PDF).   The Federal Circuit explained: “The claimed surfactant system contains four elements.  The first three elements describe the surfactants, and their respective ranges, that comprise the surfactant system.  The fourth element limits the combination of those surfactants to only those combinations that produce a cloud point above at least 70ºC or no cloud point at all.  The cloud point thus limits and defines the scope of what surfactant combinations satisfy the claimed composition.  It therefore may be that not all compositions that contain the claimed combination and range of surfactants fall within the claims” (page 10 of the Opinion; emphasis supplied). 
In the instant case, in claim 41, for example, the recitation of a phenotype that a plant comprising the claimed nucleic acid possesses does not affect the structure of said nucleic acid, which structure is determined by the encoded amino acid sequences of SEQ ID NO: 2, 4, or 6. 
The Examiner maintains that the instant invention amounts to introducing a well-known substitution at a highly conserved residue of AHAS into the enzyme of a different crop species.  One would have been motivated to do so in order to obtain rice pants with resistance to imidazolinones, which resistance was a well-known characteristic of the A122T substitution at the time of filing.  In addition, making a rice plant comprising said substitution is expressly suggested by Jander et al.  The methods of doing so with reasonable expectation of success were known in the art at the time of the invention.  
The Examiner maintains that the mutagenesis and herbicide-pressure selection method of Croughan is an art-standard method of introducing herbicide resistance mutations.  The fact that Croughan teaches introducing a mutation that differs from the claimed one does not make Applicant’s argument persuasive.  The claimed mutation, A122T, is well-characterized and located within one of the five conserved domains of the enzyme.  Moreover, Jander et al has successfully applied said method to introduce the A122T mutation into the Arabidopsis AHAS gene.  For these reasons, one would have had reasonable expectation of success in introducing the mutation of Jander et al intro a rice AHAS using said method.  
The mutagenesis method of Arntzen et al could have been also used to introduce the instantly claimed mutation into a rice AHAS (including into the AHAS present in cultivar IRGA 417) with reasonable expectation of success.  The resultant rice AHAS nucleic acid would read on the rice AHAS nucleic acid of the instant claims.  The fact that the substitution confers to tolerance to a number of imidazolinones was well-known in the prior art at the time of invention.  The rejection is maintained. 
Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662